                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:19-cv-00605-KES                                                       Date: July 3, 2019

Title: GUADALUPE V. HERNANDEZ PINEDA v. DAVID LESTER, et al.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      Not Present
               Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                             ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANTD:
             None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                            Order to Show Cause Why Action Should
                                                       Not Be Dismissed for Failure to Timely
                                                                 Serve Defendants


        Plaintiff Guadalupe V. Hernandez Pineda (“Plaintiff”) filed this action on March 29,
2019. (Dkt. 1.) Federal Rule of Civil Procedure 4(m) generally requires plaintiffs to serve
defendants with process within 90 days after the complaint is filed. Although that 90-day
deadline expired on June 27, 2019, Plaintiff has not filed any proof of service as of the date of
this order.

       IT IS THEREFORE ORDERED that, on or before July 24, 2019, Plaintiff shall show
cause why this action should not be dismissed without prejudice for failure to timely serve
Defendants.




                                                                        Initials of Deputy Clerk JD
